1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DEVONTE B. HARRIS,                              )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )
13          v.                                       )   ORDER GRANTING DEFENDANTS’ REQUEST
                                                         TO FILE EXHIBIT D, ATTACHED TO REQUEST
14                                                   )   FOR JUDICIAL NOTICE UNDER SEAL
     T. QUILLEN, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 34]
                                                     )
16                                                   )

17          Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Defendants’ request to file Exhibit D, attached to their request for

20   judicial notice, under seal pursuant to Local Rule 141, filed April 8, 2019.

21          Pursuant to the Local Rule of the United States Court, Eastern District of California,

22   documents may only be sealed by written order of the Court upon the showing required by applicable

23   law. Local Rule 141(a). “The ‘Request to Seal Documents’ shall set forth the statutory or other

24   authority for sealing, the requested duration, the identity, by name or category, or persons to be

25   permitted access to the documents, and all other relevant information….” Local Rule 141(b).

26          Defendants submit that Exhibit D, contains court record documents that were filed under seal
27   in the case Harris v. Davis, et al., N.D. Cal. Case No. C-08-5631-THE. The documents include the

28   judgment, and the order granting the Defendants’ motion for summary judgment in the case, dated

                                                         1
1    October 2, 2012. Defendants submit the documents are possessed by Defendants’ counsel because the

2    Office of the California Attorney General was counsel representing the Defendants in that case.

3             On the basis of good cause, the Court will grant Defendants’ request to seal Exhibit D.

4    Pursuant to Local Rule 141(e)(2)(ii), the Court will transmit to the Clerk the documents to be sealed

5    along with the order authorizing sealing. The Clerk will scan the documents to be sealed and file them

6    under seal. The Clerk will then return the documents to Defendants, the submitting party.

7             Accordingly, it is HEREBY ORDERED that:

8             1.      Defendants’ request to file Exhibit D, to Request for Judicial Notice (ECF No. 33-

9                     2), is granted; and

10            2.      Pursuant to Local Rule 141(e)(2)(ii), the Court will transmit to the Clerk the documents

11                    to be sealed along with the order authorizing sealing. The Clerk will scan the

12                    documents to be sealed and file them under seal. The Clerk will then return the

13                    documents to Defendants, the submitting party.

14
15   IT IS SO ORDERED.

16   Dated:        April 9, 2019
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
